Appeal by plaintiff (1) from a judgment of the Supreme Orange County, entered January 10, 1968 in favor of defendants upon a jury verdict; (2) from an order of the same court, dated January 11, 1968, which denied plaintiff’s motion to set aside the verdict and for a new trial; and, *554(3) as limited by plaintiff’s brief, from so much of an order of the same court, dated June 13, 1966, as in part granted defendants’ motion to vacate a notice to examine them before trial. Judgment affirmed and order dated June 13,1966 affirmed insofar as appealed from, with one bill of costs. No opinion. Appeal from order dated January 11, 1968 dismissed, without costs. An order denying a motion for a new trial, made only on the trial minutes, is not appealable. In any event, the foregoing disposition of the appeal from the judgment renders the appeal from this order academic. Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder JJ., concur.